Citation Nr: 1538756	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  09-19 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-operative carpal tunnel release of the right hand rated as noncompensable prior to November 12, 2012, and 10 percent from November 12, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.W.


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1961 to October 1981.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinent part, a compensable evaluation for service-connected carpal tunnel release of the right hand.  

In August 2010, the Veteran testified before an acting Veterans' Law Judge (AVLJ) at a travel board hearing in St. Petersburg, Florida.  In March 2014, the Veteran was notified that the AVLJ no longer worked at the Board and was informed of his right to another hearing.  In June 2014, the Veteran notified the Board that he did not want another hearing.  

In a December 2012 rating decision, the RO granted an increased rating for service-connected carpal tunnel syndrome of the right hand to 10 percent effective November 12, 2012.  

In October 2011 and August 2014, the Board remanded the appeal for additional development.  The claim has now returned for further development.  

This claim has been processed through the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration of the existence of these electronic documents. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

When this case was last before the Board, the Board recognized that an October/November 2012 VA examination report referenced a November 2012 electromyography (EMG) that showed "mild" carpal tunnel syndrome, that a copy of the EMG was not in the claims file, and that it must be obtained.  This is significant because in a November 2012 VA addendum report, the VA examiner clarified that the EMG testing conducted on November 12, 2012, the results of which were reported in a report dated November 26, 2012, showed positive findings but with respect to the left wrist for which the Veteran is not service-connected.  The VA examiner noted that all records were silent on the issue of right wrist carpal tunnel syndrome.  The VA examiner provided a diagnosis of mild left wrist carpal tunnel that is not caused or aggravated by his service-connected condition.  The VA examiner maintained that the Veteran's right hand carpal tunnel syndrome was resolved per current EMG without functional limitation.  Nevertheless, in a December 2012 rating decision, the RO granted an increased rating for postoperative carpal tunnel release of the right hand to 10 percent effective November 12, 2012.  

On remand, while VA treatment records dated through August 2014 have been associated with the file, the November 2012 EMG study is not of record.  A remand by the Board confers on the Veteran the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the case must be remanded again to obtain the November 2012 EMG study.  Also, in the evidence portion of the November 2014 supplemental statement of the case, it is noted that a VA EMG report was received on September 29, 2014.  This report should also be associated with the file.   

Accordingly, the case is REMANDED for the following action:

1.  Associate the actual November 2012 EMG report with the claims file.

2.  Associate the VA EMG report noted as received on September 29, 2014 referenced in the November 2014 supplemental statement of the case with the claims file.

3.  Thereafter, readjudicate the claim. If the benefit sought on appeal is not granted in full, the Veteran and his representative should be provided a supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



